          Case 6:09-cr-00017-CCL Document 30 Filed 07/07/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA                 )             CR-09-17-H-CCL
                                          )
                               Plaintiff, )
                                          )
    vs.                                   )                   Order
                                           )
RYAN EDWARD McCREARY,                   )
                                        )
                             Defendant. )

      Before the Court is the United States Probation Office's request to amend

the original revocation petition, which was filed on September 25, 2018. Having

reviewed the additional charged violations, numbered 11 through 14, and the

amended affidavit of the probation officer, the Court finds that those charges, like

the original ten charged violations, are supported by probable cause. Accordingly,

      The Clerk of Court is hereby ordered to file the amended petition received

on July 6, 2020. Defendant having been arrested and appeared in the Eastern

District of Washington, the amended petition need not be sealed.

      Dated this .J_!J.ay of July, 2020.




                                                                       CT JUDGE
